1 F.3d 1249NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carl Wayne CRISS, Plaintiff-Appellant,v.Fred COLLINS, Bill Noland, Tom Miller, Defendants-Appellees,andMaria Malowney, Bebe Bridges, James English, Defendants.
No. 93-7028.
United States Court of Appeals, Tenth Circuit.
Aug. 3, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Carl Wayne Criss filed suit against Bebe Bridges, district judge for Carter County, Oklahoma, Fred Collins, district attorney for Carter County, James English, plaintiff's court-appointed attorney, Maria Malowney, an assistant district attorney for Carter County, Tom Miller, Carter County jail administrator, and Bill Noland, Carter County Sheriff, alleging violations of his civil rights in violation of 42 U.S.C. Sec. 1983, as well as violations of the Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments.  All of plaintiff's allegations concern sentencing following his guilty plea, denial of counsel on appeal, and denial of access to a law library and legal materials.


3
After reviewing a report ordered pursuant to Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978), and considering a motion for summary judgment and plaintiff's response, the district court granted summary judgment in favor of Bridges, English and Malowney and partial summary judgment in favor of Collins.  Upon further briefing by the remaining parties, the district court granted summary judgment in their favor on the remaining count of the complaint.


4
We have reviewed the entire record as well as plaintiff's brief in support of his arguments on appeal, and agree with the district court that summary judgment in favor of the defendants was appropriate.  We AFFIRM for substantially the reasons stated in the district court's orders dated June 3, 1992, and March 3, 1993.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrine of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3